Citation Nr: 1115537	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  06-29 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a left hip disorder, claimed as secondary to service-connected left knee traumatic arthritis chondromalacia.

2.  Entitlement to service connection for a right hip disorder, claimed as secondary to service-connected right knee traumatic arthritis chondromalacia.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran had active duty service in the Coast Guard from August 1971 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board previously remanded this matter in October 2009.  The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In October 2009, the Board remanded this claim in order to obtain a VA examination to address the issue of aggravation.  The remand did not request that the examiner provide an opinion as to whether the Veteran's current hip disabilities are aggravated by his service-connected knee disabilities.  

 Accordingly, it is necessary to request that the examiner provide an addendum opinion.  Although the Board sincerely regrets the additional delay to the Veteran, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Accordingly, the case is REMANDED for the following action:

1.  A copy of the April 2010 VA examination should be forwarded to the physician who performed the examination.  A copy of the claims file should also be made available to the examiner, and the examiner should indicate in the addendum that a review of the claims file was conducted.
2.  The examiner should review the claims file and the report of the April 2010 VA examination.  The examiner should answer the following questions:

a.  Is a current left hip disorder aggravated by the Veteran's service-connected bilateral knee disabilities?  Please provide a detailed rationale for the opinion.  

b.  Is a current right hip disorder aggravated by the Veteran's service-connected bilateral knee disabilities?  Please provide a detailed rationale for the opinion.  

3.  If the examiner who performed the April 2010 VA examination is not available to provide an addendum, then the Veteran should be scheduled for a new VA examination to address the etiology of his claimed bilateral hip disorder.   The examiner should provide an opinion as requested in paragraph 2 of this remand.

4.  Following completion of the actions requested above, the RO should then readjudicate the claims on appeal based on all of the evidence of record.  If the disposition of the claims remains unfavorable, the RO should furnish the Veteran and his representative a supplemental statement of the case and afford them an applicable opportunity to respond.  





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


